Citation Nr: 0214585	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-04 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 RO decision which denied service connection 
for prostate cancer.


FINDING OF FACT

The veteran's prostate cancer began during his active 
military service.


CONCLUSION OF LAW

Prostate cancer was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1970 
to July 1998.  His service medical records are negative for 
prostate cancer.  

In March 1999, the veteran was given a VA general medical 
examination.  The examination contains no indication of 
prostate cancer, or of any symptoms associated therewith.

VA outpatient treatment records from November 1999 show the 
veteran then had a biopsy which revealed adenocarcinoma of 
the prostate (prostate cancer).  He was indicated to have a 
prostate-specific antigen (PSA) value of 6.5, and a Gleason 
score of 6.  Treatment records from December 1999 show the 
veteran choosing to have surgery to treat the condition.

In March 2000, the veteran filed his claim for service 
connection for prostate cancer.

In a letter dated in April 2000, Dr. Greg L. Griewe of Walter 
Reed Army Medical Center (WRAMC) stated that the veteran was 
diagnosed with clinical stage T2a prostate cancer within one 
year of his discharge from the Army.  He stated that the 
veteran underwent surgery to remove his prostate gland in 
February 2000, and that the possibility existed that the 
veteran's prostate cancer was service-related.  He further 
stated that the veteran did not serve in Vietnam and was not 
exposed to Agent Orange.

In July 2000, the RO denied the veteran's claim for service 
connection for prostate cancer.

In a letter dated in October 2000, Dr. Robert C. Dean of 
WRAMC stated that the veteran was being treated for 
adenocarcinoma of the prostate at the WRAMC.  He stated that 
the veteran was diagnosed with clinical stage T2a 
adenocarcinoma of the prostate by biopsy on November 5, 1999, 
and that the veteran's PSA was elevated on September 25, 1999 
and he had an abnormal digital rectal exam.  Dr. Dean stated 
that prostate cancer was a very slow growing cancer and 
opined that it was extremely likely that the veteran's 
prostate cancer was present at or before the time of his 
discharge on July 31, 1998.

In July 2001, the veteran was given a VA genitourinary 
examination.  The examination indicated that the veteran was 
receiving follow-up treatment at the WRAMC for a radical 
retropubic prostatectomy performed in February 2000.  There 
was no family history of prostate cancer.  Diagnoses were 
adenocarcinoma of the prostate and post-prostatectomy 
erectile dysfunction and mild stress incontinence.  Regarding 
the etiology of the veteran's prostate cancer, the examiner's 
opinion was that it was most likely that the cancer was 
present prior to the veteran's separation from service on 
July 31, 1998, based upon the PSA value and Gleason score and 
prostate biopsy in 1999.  

In August 2002, the veteran appeared at a hearing before the 
Board.  He testified that he noticed an increase in his 
urinary frequency while still on active duty in 1996, but did 
not seek medical treatment because of his belief that this 
was the normal result of the aging process.  He indicated 
that in the year after his separation from service, he began 
having difficulty urinating.  He stated that he went to a 
prostate cancer screening examination in September 1999, 
where he was found to have an abnormal digital rectal 
examination and slightly elevated PSA test.  He then went for 
a biopsy in November 1999 where he was found to have prostate 
cancer.  He testified that both his physician at the WRAMC 
(Dr. Dean) and a VA examiner had indicated that his prostate 
cancer was almost certainly present during the one-year 
presumptive period following service and most likely present 
for several years while he was on active duty.  He further 
testified that he had no Vietnam service.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

[The Board notes the veteran did not serve in Vietnam, and 
thus the additional presumption of service connection for 
prostate cancer due to herbicide exposure in Vietnam is 
inapplicable to this case.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.]

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran served on active duty from July 1970 to July 
1998.  His service medical records contain no indication of 
the presence of prostate cancer, nor is prostate cancer 
medically documented during the presumptive one-year period 
following service.  In September 1999, slightly more than a 
year after service, he went in for routine prostate cancer 
screening, and was found to have an abnormal PSA and abnormal 
prostate on digital rectal examination.  A biopsy in November 
1999 confirmed prostate cancer, and treatment including 
surgery followed this.  

While prostate cancer was not diagnosed during the veteran's 
period of service or within the presumptive one-year period 
following service, the Board finds that the medical evidence 
as a whole establishes that the disease began during service.  
38 C.F.R. § 3.303(d).  The veteran has given credible 
testimony of having urinary symptoms, consistent with 
prostate problems, beginning near the end of his active duty.  
If he had gone in for routine prostate cancer screening 
within the year after service, instead of slightly more than 
a year after service, no doubt prostate cancer would have 
been detected.  The April 2000 statement by Dr. Griewe 
indicates that there is a possibility that the veteran's 
prostate cancer is service-related.  Dr. Dean's October 2000 
statement indicates that it is extremely likely that the 
veteran's prostate cancer was present at or before the time 
of his discharge from the Army.  At his VA examination in 
July 2001, the examiner opined that it was most likely that 
the veteran's prostate cancer was present prior to his 
separation from service.  In short, the doctors feel that 
based on the stage of the prostate tumor when detected, it 
likely began during active duty.

Upon consideration of the evidence of record, and with 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's prostate cancer 
began during his active service.  As such condition was 
incurred in service, service connection is warranted.     


ORDER

Service connection for prostate cancer is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

